DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 2, the limitation “each of the plurality of splitter passages include a flow area between an inlet of the inlet manifold and an outlet of the inlet manifold into the first end of the plurality of passages that are the same” in ll. 1 is indefinite, in context, since it cannot be discerned if the “area” in the aforementioned 
Regarding Claim 12, the limitation “each of the outlet portions” in ll. 1 is indefinite, in context, since it cannot be discerned how there are a plurality of outlet portions. The outlet portion is defined in Claim 10 as being the downstream end of the exhaust manifold. For Examination purposes and in accordance with the specification and drawings, “each of the outlet portions” will be interpreted as – each of the exhaust passages --.
	
Claim Interpretation
Regarding Claims 5, 12 and 15, the limitation “pie-shaped” will be interpreted as –wedge shaped--, per the specification and drawings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5, 7, 9-11, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (US PG Pub. 20080190592) in view of Stromer et al. (US PG Pub. 20190383565) and in further view of Dierbeck (USP 5303770), hereinafter referred to as Bruck, Stromer and Dierbeck.
Regarding Claim 1, Bruck discloses a heat exchanger comprising: 
a plurality of tubes (“conduits”, see abstract) the include flow passages for a first flow (“exhaust gases”, see abstract) in thermal contact with a cooling flow (“surrounded by a coolant”, see abstract), the plurality of flow passages including a first end and a second end (shown in figure 2, the first end being the inlet side end and the second end being the outlet side end); 
an inlet manifold (230) at the first end of the plurality of flow passages (shown in figure 2), the inlet manifold including a plurality of independent splitter passages (270, shown in figure 2 independently collecting air from the inlet) that communicate airflow to the first end of the plurality of flow passages (shown in figure 2). Although Bruck states “the heat exchanger channels are distributed at the end face over a surface which is opposite the exhaust gas inlet or outlet surface and particularly preferably is covered thereby.  As a result, an exhaust flow is distributed by the flow conducting device directly onto the heat exchanger channels or from the heat exchanger channels onto the flow channels”, (¶ [9]), Bruck fails to explicitly disclose an exhaust manifold at the second end of the plurality of flow passages.
1 in the heat exchanger body (10)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with an exhaust manifold at the second end of the plurality of flow passages, as taught by Stromer, the motivation being “to minimize flow resistance or pressure losses or at least to avoid undue flow resistance or pressure losses” (¶ [3]) or to minimize degradation or failure of heat exchanger components due to undue pressure increases within the heat exchanger.
Although Bruck discloses, “the exhaust gas heat exchanger has any heat exchanger channels” (¶ [12]), Bruck fails to explicitly disclose a plurality of plates, each of the plurality of plates including a plurality of flow passages for a first flow and a plurality of fins in thermal contact with a cooling flow, wherein each of the plurality of plates is a single unitary part. 
Dierbeck, also drawn to a heat exchanger, teaches a plurality of plates (12), each of the plurality of plates including a plurality of flow passages (13, shown in figure 4) for a first flow (shown in figures 1 and 4) and a plurality of fins (14) in thermal contact with a cooling flow (shown in figure 1). Dierbeck further states, “The rigid soldered or brazed joints have always constituted a common source of heat exchanger failure and, when the heat exchangers are used in automotive applications, repairs usually require removal of the entire radiator and resultant downtime for the automotive equipment…there has long been a need and desire for a heat exchanger having unitary core elements and one in which brazed or soldered connections can be minimized” (col. 1 ll. 21-32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with a plurality of plates, each of the plurality of plates including a plurality of flow passages for a first flow and a plurality of fins in thermal contact with a cooling flow, wherein each of the plurality of plates is a single unitary part, as taught by Dierbeck, the motivation being to allow for repair or replacement of individual plates while minimizing soldered or brazed joints thereby minimizing failure or degradation of the heat exchanger and the associated downtime of said heat exchanger while increasing heat transfer capability through added surface area and turbulent flow.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “cooling”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, Bruck fails to disclose each of the plurality of splitter passages include a flow area between an inlet of the inlet manifold and an outlet of the inlet manifold into the first end of the plurality of passages that are the same
Stromer teaches each of the plurality of splitter passages (shown in figures 5-7, displaying the channels situated within the header 30b) include a flow area between an inlet of the inlet manifold and an outlet of the inlet manifold into the first end of the plurality of passages that are the same (Stromer states, “This way it is possible to provide a great number of channel mouths and still having essentially the same cross-sectional area of respective channel mouth.  By having essentially the same cross-sectional area of respective channel mouth, the flow will be divided into a plurality of essentially equal flows.  This is typically beneficial when it comes to achieving a uniform pressure and heat exchange in a heat exchanger”, Para. 25, wherein the area of the respective mouths are the same to provide uniform pressure).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with each of the plurality of splitter passages including a flow area between an inlet of the inlet manifold and an outlet of the inlet manifold into the first end of the plurality of passages that are the same, as taught by Stromer, the motivation being to provide a uniform pressure and heat exchange throughout the heat exchanger minimizing hot spots and failures associated therewith.
Regarding Claim 3, although Bruck discloses a ratio between an area of the outlet and an area of the inlet of each of the plurality of splitter passages is greater than 1 (see figure 2, wherein the flow passages (270) have a greater cross sectional area at the outlet than at the inlet), Bruck fails to explicitly disclose the ratio is between 1.5 and 5.
Bruck teaches that an area of the inlet is less than an area of the outlet for a plurality of passages as shown in figure 2, further Bruck states, “The flow channels 270 are partially curved, partially rectilinear and inclined relative to each other, so that a cross-section of an exhaust gas flow entering the exhaust gas heat exchanger 210 from the left in FIG. 2 is increased by means of the flow conducting device 240, the exhaust gas flow advantageously being additionally evened out in the process” (¶ [31]). Since 
Regarding Claim 4, although a modified Bruck further teaches the inlet comprises a circular shape in cross-section (see ¶ [11, 32] of Bruck), Bruck fails to disclose the inlet is divided into passage inlets of equal area that correspond with each of the plurality of splitter passages.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with the inlet being divided into passage inlets of equal area that correspond with each of the plurality of splitter passages, as taught by Stromer, the motivation being to provide a uniform pressure and heat exchange throughout the heat exchanger minimizing hot spots and failures associated therewith.
Regarding Claim 5, although Bruck discloses flow channels having shapes, Bruck fails to disclose the passage inlets are pie-shaped in cross-section.
Stromer, also drawn to an inlet fluid distributor for a heat exchanger teaches the passage inlets are pie-shaped in cross-section (“The channels may for instance have other cross-sectional shapes than the rectangular and quadratic shapes shown in the drawings. The first fluid channels may e.g. have a circular shape and the second fluid channels may have a shape as a four sided polygon with inwardly bulging sides to fit in the area formed at the intersection of four neighboring circular first fluid channels. Other shapes, such as ovals, triangles, etc, are also conceivable)”, (underline for emphasis, ¶ [87]).  
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting the channel shape of Bruck with a pie-shaped passage; further the prior art to Stromer teaches a pie shaped channel is known for distributing working fluid in a heat exchanger. Therefore, since modifying the prior art to Bruck with having a pie-shaped passage for distributing working fluid, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Stromer there will be reasonable expectations of success, it would have been obvious to have modified the invention of Bruck by having a pie shaped passage; further it would have been obvious matter of design choice to have a pie shaped passage, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).
Regarding Claim 7, although a modified Bruck further teaches the outlet comprises a rectangular shape in cross-section (see ¶ [11, 32] of Bruck), Bruck fails to disclose the outlet is divided into passage outlets of equal area that correspond with the plurality of splitter passages.  
Stromer teaches the outlet is divided into passage inlets of equal area that correspond with each of the plurality of splitter passages (see figures 4-7 and ¶ [25], wherein the area of the respective mouths are the same to provide uniform pressure).  

Regarding Claim 9, Bruck fails to explicitly disclose each of the plurality of splitter passages comprises a smooth curved passage without interruption between the inlet and the outlet.
Stromer teaches each of the plurality of splitter passages comprises a smooth curved passage without interruption between the inlet and the outlet (as shown in figs. 4-7, no plugs or obstructions located within the flow channels).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with each of the plurality of splitter passages comprises a smooth curved passage without interruption between the inlet and the outlet, as taught by Stromer, the motivation being to minimize fabrication costs as well as regulate the pressure drop or turbulence within the heat exchanger to correlate with a desired heat exchange, wherein further obstructions may cause the flow to exceed an anticipated pressure drop threshold.
Regarding Claim 10, Bruck fails to disclose the exhaust manifold includes an inlet portion at the second end of the plurality of flow passages and an outlet portion, wherein the exhaust manifold includes a plurality of exhaust passages defining separate flow passages between the inlet portion and the outlet portion.
 the exhaust manifold (30d) includes an inlet portion (top half of the rectangular openings of the flow passages of the end (32), shown in figure 7) at the second end of the plurality of flow passages (shown in figures 4-7, wherein the flow transfers from the heat exchanger body (10) to the header (30d)) and an outlet portion (top half of channel mouths of the first end (31) of header (30d), shown in figures 1-2 and 5), wherein the exhaust manifold includes a plurality of exhaust passages defining separate flow passages between the inlet portion and the outlet portion (shown in figures 4-7, wherein the described header is positioned at the exhaust outlet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with the exhaust manifold including an inlet portion at the second end of the plurality of flow passages and an outlet portion, wherein the exhaust manifold includes a plurality of exhaust passages defining separate flow passages between the inlet portion and the outlet portion, as taught by Stromer, the motivation being “to minimize flow resistance or pressure losses or at least to avoid undue flow resistance or pressure losses” (¶ [3]) or to minimize degradation or failure of heat exchanger components due to unwanted pressure increases within the heat exchanger.
Regarding Claim 11, a modified Bruck further teaches the inlet portion is divided into a plurality of rectangular (shown in figure 7 of Stromer) inlets (the incoming flow (F1) to the header (30d) is shown in figure 1 of Stromer) corresponding with the second end of the plurality of flow passages (shown in figures 1-2 of Stromer).
Regarding Claim 19, a modified Bruck further teaches the plurality of fins are disposed along an outer surface of the corresponding one of the plurality of plates 
Regarding Claim 21, Bruck further discloses an area of the inlet of the inlet manifold is less than an area of the outlet of the inlet manifold (shown in figure 2). Further, Stromer teaches an area of the inlet of the inlet manifold is less than an area of the outlet of the inlet manifold (shown in figure 2, wherein the manifold is tapered).
Regarding Claim 22, Bruck further discloses the inlet is circular and the outlet is rectangular (“The exhaust gas inlet surface 250 is round and the exhaust gas outlet surface 260 covers the cross-sectional area of the heat exchanger block 220 or of the heat exchanger channels and is for this purpose for example angled” (¶ [32]) and “the exhaust gas inlet and/or outlet surface is angular, in particular quadrangular or rectangular” (claim 13 of Bruck). Further, Stromer teaches the inlet is circular (shown in figure 3) and the outlet is rectangular (shown in figure 3, see also figures 5 and 7).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (US PG Pub. 20080190592) in view of Stromer et al. (US PG Pub. 20190383565) and in further view of Dierbeck (USP 5303770) as applied in Claims 1-5, 7, 9-11, 19 and 21-22 above and in further view of Roisin et al. (USP 9134072) hereinafter referred to as Roisin.
Regarding Claim 8, Bruck fails to disclose each of the passage outlets is in communication with more than one of the plurality of flow passages.         
Roisin, also drawn to a heat exchanger, teaches each of the passage outlets (as shown in figure 1, wherein the passage outlets are located at the most down stream Such gradual change in geometry avoids abrupt geometrical changes and reduces drag associated with fluid motion” (col. 3 ll. 45-47) and “large contact areas for effective heat transfer. Branching can achieve large contact areas and may be particularly desirable” (col. 3 ll. 63-64).         
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with each of the passage outlets is in communication with more than one of the plurality of flow passages, as taught by Roisin, the motivation being to reduce drag on the fluid flow to lessen pumping requirements thereby lessening the associated costs and increasing heat transfer while providing large contact areas for increased heat transfer.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (US PG Pub. 20080190592) in view of Stromer et al. (US PG Pub. 20190383565) and in further view of Dierbeck (USP 5303770) as applied in Claims 1-5, 7, 9-11, 19 and 21-22 above and in further view of Agee et al. (US PG Pub. 20070062679) hereinafter referred to as Agee.
Regarding Claim 20, Bruck fails to disclose the plurality of independent splitter passages include vortex generating structures.
Agee, also drawn to a heat exchanger with a manifold, teaches passages include vortex generating structures (56).
to reduce or eliminate unwanted boundary layer separation of gas or fluid that passes thereover” (abstract) and “to help control pressure loss and gas or fluid flow distribution within the heat exchanger” (¶ [1]).

Claims 1, 2, 10, 12, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (US PG Pub. 20080190592) in view of Roll et al. (Translation of German Patent Document DE102008006474A1) and in further view of Dierbeck (USP 5303770), hereinafter referred to as Bruck, Roll and Dierbeck.
Regarding Claim 1, Bruck discloses a heat exchanger comprising: 
a plurality of tubes (“conduits”, see abstract) the include flow passages for a first flow (“exhaust gases”, see abstract) in thermal contact with a cooling flow (“surrounded by a coolant”, see abstract), the plurality of flow passages including a first end and a second end (shown in figure 2, the first end being the inlet side end and the second end being the outlet side end); 
an inlet manifold (230) at the first end of the plurality of flow passages (shown in figure 2), the inlet manifold including a plurality of independent splitter passages (270, shown in figure 2 independently collecting air from the inlet) that communicate airflow to the first end of the plurality of flow passages (shown in figure 2). Although Bruck states “the heat exchanger channels are distributed at the end face over a surface which is opposite the exhaust gas inlet or outlet surface and particularly preferably is covered thereby.  As a result, an exhaust flow is distributed by the flow conducting device directly onto the heat exchanger channels or from the heat exchanger channels onto the flow channels”, (¶ [9]), Bruck fails to explicitly disclose an exhaust manifold at the second end of the plurality of flow passages.
Roll, also drawn to a heat exchanger having a flow distribution manifold, teaches an inlet manifold (1) and an exhaust manifold (“At the other end of the cooling network or the flat tubes 2, which is not shown, there can be an identical collection box 1 with an outlet opening”, ¶ [13]) at the second end of the plurality of flow passages (see previous annotation and figure 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with an exhaust manifold at the second end of the plurality of flow passages, as taught by Roll, the motivation being to provide a uniform flow through the heat exchanger thereby minimizing hot spots or excessive turbulence that causes degradation or failure of heat exchange components while also providing a central collection area for dispersing the fluid leaving the heat exchanger.
Although Bruck discloses, “the exhaust gas heat exchanger has any heat exchanger channels” (¶ [12]), Bruck fails to explicitly disclose a plurality of plates, each of the plurality of plates including a plurality of flow passages for a first flow and a plurality of fins in thermal contact with a cooling flow, wherein each of the plurality of plates is a single unitary part. 
Dierbeck, also drawn to a heat exchanger, teaches a plurality of plates (12), each of the plurality of plates including a plurality of flow passages (13, shown in figure 4) for a first flow (shown in figures 1 and 4) and a plurality of fins (14) in thermal contact with a The rigid soldered or brazed joints have always constituted a common source of heat exchanger failure and, when the heat exchangers are used in automotive applications, repairs usually require removal of the entire radiator and resultant downtime for the automotive equipment…there has long been a need and desire for a heat exchanger having unitary core elements and one in which brazed or soldered connections can be minimized” (col. 1 ll. 21-32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with a plurality of plates, each of the plurality of plates including a plurality of flow passages for a first flow and a plurality of fins in thermal contact with a cooling flow, wherein each of the plurality of plates is a single unitary part, as taught by Dierbeck, the motivation being to allow for repair or replacement of individual plates while eliminating soldered or brazed joints thereby minimizing failure or degradation of the heat exchanger and the associated downtime of said heat exchanger while increasing heat transfer capability through added surface area and turbulent flow.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “cooling”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, as best understood, Bruck fails to disclose each of the plurality of splitter passages include a flow area between an inlet of the inlet manifold 
Roll teaches each of the plurality of splitter passages (10A-10D) include a flow area between an inlet of the inlet manifold and an outlet of the inlet manifold into the first end of the plurality of passages that are the same (“the inlet opening 10 was divided by means of the guide element 30 into four approximately equally large inflow opening cross sections 10a, 10b, 10c, and 10d”, ¶ [17]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with each of the plurality of splitter passages including a flow area between an inlet of the inlet manifold and an outlet of the inlet manifold into the first end of the plurality of passages that are the same, as taught by Roll, the motivation being to reduce temperature gradients among the flow paths that create undue stresses and lead to degradation or failure of the heat exchanger.
Regarding Claim 10, Bruck fails to disclose the exhaust manifold includes an inlet portion at the second end of the plurality of flow passages and an outlet portion, wherein the exhaust manifold includes a plurality of exhaust passages defining separate flow passages between the inlet portion and the outlet portion.
Roll teaches the exhaust manifold (“At the other end of the cooling network or the flat tubes 2, which is not shown, there can be an identical collection box 1 with an outlet opening”, ¶ [13])) includes an inlet portion (see figure 3, wherein the inlet portion of the outlet collecting tank is the same as outlet portion of the inlet collecting tank) at the second end of the plurality of flow passages (2) and an outlet portion (see figure 3, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with the exhaust manifold including an inlet portion at the second end of the plurality of flow passages and an outlet portion, wherein the exhaust manifold includes a plurality of exhaust passages defining separate flow passages between the inlet portion and the outlet portion, as taught by Roll, the motivation being to minimize degradation or failure of heat exchanger components due to excessive  pressure by reinforcing the collection boxes and reduce the pressure drop relating to the flow of the working fluid.
Regarding Claim 12, although Bruck discloses passages that are curvilinear (“The flow channels 270 are partially curved” (¶ [31]), Bruck fails to each of the outlet portions comprises a pie-shaped cross-section.
Roll, also drawn to an inlet fluid distributor for a heat exchanger, teaches each of the outlet portions comprises a pie-shaped cross-section (shown in figure 3, wherein the outlet portion of the outlet collecting tank is the same as inlet portion of the inlet collecting tank having the guiding elements that create pie-shaped flow paths) and curvilinear shaped cross-section (see figure 3, wherein the guiding elements create curves within the flow paths). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with outlet portions comprising a 
Regarding Claim 21, Bruck further discloses an area of the inlet of the inlet manifold is less than an area of the outlet of the inlet manifold (shown in figure 2). Further, Roll teaches an area of the inlet of the inlet manifold is less than an area of the outlet of the inlet manifold (shown in figure 3).
Regarding Claim 23, although Bruck discloses the inlet includes a circular cross-section (see ¶ [32] and claim 12) divided into a plurality of passages (270) and the outlet includes a rectangular cross-section (see ¶ [32] and claim 13 of Bruck) divided into a plurality of passages (shown in figure 2), Buck fails to disclose the inlet is divided into a plurality of pie shaped passages and the outlet includes a rectangular cross-section divided into a plurality of rectangular shaped passages.
Roll, also drawn to an inlet fluid distributor for a heat exchanger, teaches the inlet includes a circular cross-section (shown in figure 3) divided into a plurality of pie shaped passages (shown in figure 3, wherein at the inlet the flow travels in the pie-shaped passages provided by the guiding element (30)) and the outlet includes a rectangular cross-section divided into a plurality of rectangular shaped passages (shown in figure 3, wherein the collecting tank outlet aligns with the plurality of tubes (2) having a rectangular shape with multiple rectangular shaped passages provided by the guiding element (30)). 
.

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (US PG Pub. 20080190592) in view of Roll et al. (Translation of German Patent Document DE102008006474A1) in further view of Dierbeck (USP 5303770) as applied in Claims 1, 2, 10, 12, 21 and 23 above and in further view of Basini (US PG Pub. 20180202727), hereinafter referred to as Basini.
Regarding Claim 4, although a modified Bruck further teaches the inlet comprises a circular shape in cross-section (see ¶ [11, 32] of Bruck), Bruck fails to disclose the inlet is divided into passage inlets of equal area that correspond with each of the plurality of splitter passages.
Basini teaches the inlet is divided into passage inlets of equal area that correspond with each of the plurality of splitter passages (“The regions of space within the header separated by the swirler may be substantially the same volume and/or may have substantially the same cross-section proximate the heat exchanger matrix”, ¶ [16]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with the inlet being divided into 
Regarding Claim 5, although Bruck discloses flow channels having shapes, Bruck fails to disclose the passage inlets are pie-shaped in cross-section.
Basini, also drawn to an inlet fluid distributor for a heat exchanger teaches the passage inlets are pie-shaped in cross-section (shown in figures 4-5).  
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting the channel shape of Bruck with a pie-shaped passage; further the prior art to Basini teaches a pie shaped channel is known for distributing working fluid in a heat exchanger. Therefore, since modifying the prior art to Bruck with having a pie-shaped passage for distributing working fluid, can easily be made without any change in the operation of the heat exchanger device; and in view of the teachings of the prior art to Basini there will be reasonable expectations of success, it would have been obvious to have modified the invention of Bruck by having See MPEP 2144.04 IV (B).
Regarding Claim 9, Bruck fails to explicitly disclose each of the plurality of splitter passages comprises a smooth curved passage without interruption between the inlet and the outlet.
Basini teaches each of the plurality of splitter passages comprises a smooth curved passage without interruption between the inlet and the outlet (as shown in figure 6, no plugs or obstructions located within the flow channels).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Bruck with each of the plurality of splitter passages comprises a smooth curved passage without interruption between the inlet and the outlet, as taught by Basini, the motivation being to minimize fabrication costs as well as regulate the pressure drop or turbulence within the heat exchanger to correlate with a desired heat exchange, wherein further obstructions may cause the flow to exceed an anticipated pressure drop threshold.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763